Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 4, 2022 is acknowledged.
3.	Claims 7-10 and 13-15 are pending in this application.
4.	Sequence listing filed on June 2, 2022 has been reviewed and entered by STIC.
5.	Claims 7-10 and 13-15 are allowed in this office action.

Terminal Disclaimer
6.	The terminal disclaimer filed on May 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10874717 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejection
7.	Objections to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
8.	Rejections of claims 7-10 and 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant filing sequence listing that corresponds with the sequences claimed in the claims.
9.	Rejections of claims 10 and 14-15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are hereby withdrawn in view of Applicant filing sequence listing that corresponds with the sequences claimed in the claims.
10.	Rejection of claims 7-9 and 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10874717, is hereby withdrawn in view of Applicant filing terminal disclaimer on May 4, 2022.


REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: A method for treating diseases or conditions responsive to human growth hormone receptor antagonists, comprising administering to the patient an effective amount of a human growth hormone receptor antagonist, comprising: (a) a human growth hormone receptor antagonist G120K having a DNA sequence of SEQ ID NO: 3 and an amino acid sequence of SEQ ID NO: 4, wherein two amino acids of human growth hormone receptor antagonist G120K have been mutated to cysteine, wherein the two amino acids mutated to cysteine are T142 and H151, and (b) a polyethylene glycol molecule conjugated to each substituted cysteine in the human growth hormone receptor antagonist G120K mutant is free of prior art.
	As cited in the previous office action, the closest arts are Cho et al (US Patent No. 8778880) and Cox et al (US Patent No. 7399839). Cho et al teach covalent attachment of PEG to growth hormone molecules in order to  increase water solubility, bioavailability, serum half-life therapeutic half-life, etc. (see column 4, lines 50-67). Cho et al teach that PEG molecules are frequently linked to biologically active molecules through reactive chemical functionalities such as cysteine (see column 4, lines 1-3). Cho et al teach a substitution at position 120 of growth hormone results in a growth hormone antagonist (see column 19, lines 35-40). Cho et al do not teach the substitution of cysteine residues at positions 142 and 151. Cho et al do not teach instant SEQ ID NO: 4 nor instant SEQ ID NO: 24.
	Cox et al  teach addition of PEG molecules to growth hormone proteins by addition of a cysteine residue. Cox et al teach a number of amino acid positions which would be suitable for substitution with cysteine, including T142 and H151 (see column 27, line 1). Cox et al do not teach instant SEQ ID NO: 4 nor instant SEQ ID NO: 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-10 and 13-15, as set forth in the amendment filed on May 4, 2022, are allowed.

CONCLUSION
Claims 7-10 and 13-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654